The plaintiff in error was tried and convicted in the county court of Coal county, and on the 10th day of April, 1909, sentenced to pay a fine of two hundred fifty dollars and serve thirty days in the county jail of said county. The case-made with petition in error was filed on the 11th day of April, 1910. The Attorney General has filed a motion to dismiss the appeal on the ground that more than a year had elapsed before the appeal was perfected in this court. The motion is well taken and is sustained. The appeal is accordingly dismissed.